IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-40378
                            Summary Calendar



                        UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                   versus

                        KRISEAN JERMAINE JOHNSON,

                                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. G-99-CR-3-1
                       --------------------
                           June 22, 2001

Before SMITH, DUHÉ, and PARKER, Circuit Judges.

PER CURIAM:1

     Krisean Jermaine Johnson appeals his conviction for possession

of five grams or more of cocaine with intent to distribute.             He

asserts   that    the   evidence   was   insufficient   to   support   his

conviction.      We hold that the evidence was sufficient for a

rational trier of fact to find the essential elements of the

offense beyond a reasonable doubt.       See United States v. Bell, 678

F.2d 547, 549 (5th Cir. Unit B 1982)(en banc), aff’d, 462 U.S. 356

(1983).   Witness Mark Miller’s testimony was not incredible as a



     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
matter of law.        See United States v. Freeman, 77 F.3d 812, 816 (5th

Cir. 1996).

       Johnson also asserts that he was absent from the courtroom

when    the     court    excused     the       jury    for   the   evening   during

deliberations and when the court addressed a question sent out by

the    jury.      He    maintains     that      these     absences   violated   the

Constitution and FED. R. CIV. P. 43.                  A defendant does not have a

constitutional right to be present for every interaction before the

jury.   United States v. Gagnon, 470 U.S. 522, 526 (1985).                   Johnson

has failed to show that either of these absences resulted in a

finding that the trial was unfair.                See Kentucky v. Stincer, 482

U.S. 730, 745 (1987).              He has also failed to show that these

absences during a “stage of the trial,” which would violate Rule

43, rose above the harmless-error standard.                  See United States v.

Allen, 76 F.3d 1348, 1371 (5th Cir. 1996); United States v. Brooks,

786 F.2d       638,   643   (5th    Cir.   1986).        Consequently,   Johnson’s

conviction is AFFIRMED.




                                           2